DETAILED ACTION
This action is in response to applicant’s amendment filed on 18 February 2021.  Claims 1 and 3-13 are now pending in the present application and claim 2 is canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR (36.842 v12.0.0 2013-12; hereinafter 3GPP ‘842) in view of further support by 3GPP TSG-RAN (WG2 #94 R3-163019; hereinafter 3GPP ‘019).
Regarding claims 1, 7, and 8, 3GPP ‘842 discloses a base station apparatus in a wireless network system at least including a terminal apparatus and multiple base station apparatuses, the base station apparatus comprising:
a wireless interface unit configured to communicate, by using radio signals, with the terminal apparatus connected to each of the multiple base station apparatuses via at least one physical link channel { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }; and
a communication controller configured to receive a bandwidth assistant information request from the terminal apparatus via the wireless interface unit { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }, and
transmit, to the terminal apparatus, bandwidth assistant information for the at least one physical link channel to which the terminal apparatus is connected { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) },
wherein the bandwidth assistant information includes charge information for the at least one physical link channel { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1), where the system has a user device in which there must be a subscription and QoS according the subscription  }.

As further alternative support in the same field of endeavor, 3GPP ‘019 discloses the feature(s) receive a bandwidth assistant information request { (see pp. 2-4, section 2; Fig. 2) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP ‘842 as further alternatively supported by 3GPP ‘019 to have the feature(s) receive a bandwidth assistant information request, in order to provide network assistance information to a client, as taught by 3GPP ‘019 (see pg. 2, section 2).  
Regarding claims 3 and 10, the combination of 3GPP ‘842 and 3GPP ‘019 discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP ‘842 further discloses the base station apparatus according to claim 1, wherein: the bandwidth assistant information further includes at least one of an upper limit of a bandwidth, a lower limit of the bandwidth, an average of the bandwidth, and a latency, and the bandwidth is available for the base station apparatus to transmit a segment { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }.  As a note, 3GPP ‘019 at the least further discloses the feature(s) the bandwidth is available for the base station apparatus to transmit a segment { (see pp. 2-4, section 2; Fig. 2), where the system has a client the request network assistance information (see pg. 2, section 2; Fig. 2) }.
claims 4 and 11, the combination of 3GPP ‘842 and 3GPP ‘019 discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP ‘842 further discloses the base station apparatus according to claim 1, wherein in a case that a state of the base station apparatus is changed, the bandwidth assistant information is again transmitted to the terminal apparatus { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }.
Regarding claims 5 and 12, the combination of 3GPP ‘842 and 3GPP ‘019 discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP ‘842 further discloses the base station apparatus according to claim 1, wherein the bandwidth assistant information is periodically transmitted to the terminal apparatus in accordance with a bandwidth assistant setup request from received the terminal apparatus { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }.
Regarding claims 6 and 13, the combination of 3GPP ‘842 and 3GPP ‘019 discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP ‘842 further discloses the base station apparatus according to claim 1, wherein a segment is transmitted to the terminal apparatus by using the at least one physical link channel selected in accordance with selection information of the at least one physical link channel added to a segment request received from the terminal apparatus { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }.
Regarding claim 9, the combination of 3GPP ‘842 and 3GPP ‘019 discloses every limitation claimed, as applied above (see claim 8), in addition 3GPP ‘842 further discloses the wireless communication system according to claim 8, wherein the bandwidth assistant information further includes the charge information for the at least one physical link channel, based on contract information for the at least one physical link channel { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1) }.
Response to Arguments
 	Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 in the par. bridging pp. 8-9, “…no disclosure… wherein the bandwidth assistant information includes charge information for the each of the physical link channel…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art 3GPP ‘842 and 3GPP ‘019 that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, 3GPP ‘842 discloses the language as related to the claimed feature(s) 
wherein the bandwidth assistant information includes charge information for the at least one physical link channel { (see pp. 37-38, section 8.1.1; Fig. 8.1.1-1), where the system has a user device in which a bandwidth assistant information and charge would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide communication services for a user device that has a subscription/contract agreement to meet 
As further alternative support in the same field of endeavor, 3GPP ‘019 discloses the language as related to the claimed feature(s) 
wherein the bandwidth assistant information includes charge information for the at least one physical link channel { (see pp. 2-4, section 2; Fig. 2), where the system has a client the request network assistance information (see pg. 2, section 2; Fig. 2)  }.  
Therefore, the combination(s) of the reference(s) 3GPP ‘842 and 3GPP ‘019 including the other applied reference(s) as addressed above more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 3-13, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanwood et al. (US 2014/0274096 A1) discloses uplink interference resolution in a wireless communication system.
Perez Martinez et al. (US 2013/0279521 A1) discloses policy and/or charging control.
Zhang et al. (US 10,159,079 B2) discloses systems and methods for social-aware cooperative device-to-device communications.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
26 February 2021